DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group 1, claims 1-10, along with amendments to claims 11-20 to make them a part of group 1 in the reply filed on 27 July, 2021 is acknowledged. Claims 1-20 will be examined.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 (and by dependency, claims 2-20) are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10521931. Although the claims at issue are not identical, they are not patentably distinct from each other because as the highlighted differences indicate, there are only trivial differences between claims. “Multiple different portions” of the application is deemed substantially equivalent to the “first portion” and “second portion” of the already patented application. Also, “wherein the target area is separate from portions of the captured image containing any quasi-periodic pattern” is deemed substantially equivalent to the “wherein the first and second detection areas are separate from the target area of the captured image” of the already patented application, as the quasi-periodic pattern is located in the detection are of US 10521931 B2. 
Current Application
   1. A computing system comprising: a processor; and a non-transitory, analyzing multiple different portions of a captured image to detect a quasi-periodic pattern; in response to detecting multiple different quasi-periodic patterns in multiple different portions of the captured image, determining based on a first detected quasi-periodic pattern and a second detected quasi-periodic pattern whether the captured image meets criteria to process a target area of the captured image, wherein the target area is separate from portions of the captured image containing any quasi-periodic pattern; and in response to the captured image meeting the criteria, decoding a data payload from a pattern of the target area

1. A computer readable non-transitory storage medium comprising instructions whether a first portion of a captured image positioned within a first detection area includes a first quasi-periodic pattern; determining whether a second portion of the captured image positioned within a second detection area includes a second quasi-periodic pattern; determining based on the first quasi-periodic pattern and the second quasi-periodic pattern whether the captured image meets criteria to process a target area of the captured image, wherein the first and second detection areas are separate from the target area of the captured image; outputting information related to the determination; and in response to a determination that the target area is positioned within the captured image, processing the target area based on the output information including decoding a data payload from a pattern of the target area


Allowable Subject Matter
Upon receipt of a terminal disclaimer, claims 1-20 will be allowed over the prior art. As in the parent case, the closest art is as follows, but does not disclose, teach or fairly suggest the subject matter of the independent claim: 

IDS: US 20070005977 A1: (a border determining step for determining a border of the area with the dot patterns embedded based on the predetermined dot patterns embedded in the printed document in advance; and an information decoding step for decoding the confidential information embedded in the printed document based on the dot patterns embedded inside the border, [0021]-[0022]) [separate detection and target areas]

IDS: US 7013021 B2: (“The regions that have a high probability that a watermark can be detected (in contrast to all regions of the image) are examined to find watermark data.  Probability factors used to select detection regions include: requiring a minimum variance separation between detection blocks; requiring a minimum distance between overlapping blocks; segmenting the detection blocks into a first and second subset based on separate criteria; establishing a keep away zone to prevent selection of a detection block near an image's border; and selecting a detection block only after its neighbors met sufficient threshold requirements”, abstract, col. 1, line 55 – col. 2, line 20, col. 6, lines 10-40) [criteria interpreted as minimum distance, minimum variance, etc.].


    PNG
    media_image1.png
    375
    244
    media_image1.png
    Greyscale
)

US 11010603 B2 [does not predate]: The barcode frame 113 is a frame indicating an area where the barcode 104 is positioned when an inner area within the slip frame 112 coincides with the slip area Ga. The slip detection points 114 at the four corners are marks for assisting a size adjustment task for adjusting the size of the slip 101 in the live view image G when the user captures an image of the slip 101

US 20150106699 A1: (The user may activate a marker detection control 402 prior capturing the input image of the workspace or may activate marker detection control 402 after the workspace is captured but prior to a processing of the input image to utilize a marker detection module to segment the plurality of overlapping notes based on fiducial markers. In this example, the note in the input image contains mark 404, which can be a barcode, a color code, a color, a matrix code, a color block, a different color border, or the like; 
    PNG
    media_image2.png
    412
    683
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    614
    458
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    406
    465
    media_image4.png
    Greyscale
)


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084.  The examiner can normally be reached on 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661